DETAILED ACTION
The office action is in response to original application filed on 12-28-20. Claims 1-6 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "a different fuel cell vehicle different from the fuel cell vehicle" renders the claim(s) indefinite because the claim different fuel cell vehicle different is not clear, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2007/0000702 to Yoshida et al. (“Yoshida”) in view of US 10,906,624 to MacPherson et al. (“MacPherson”).
Regarding claim 1, Yoshida discloses a fuel cell (fig. 2, fuel cell stack 22); a storage (recovery tank 54) portion configured to store produced water that is produced as a result of power generation by the fuel cell (para; 0006, lines 2-4, fuel cells that are mounted thereon as a power source and generate electric power with production of water as a by-product); a drainage valve (fig. 2, release valves 56a through 56f) for switching between a storage state of storing the produced water in the storage portion and a drainage state of discharging the produced water from the storage portion to the outside of the fuel cell vehicle (para; 0060); a road information (para; 0079, lines 6-8, the CPU 72 of the electronic control unit 71 first inputs data required for the release control of water) acquisition portion configured to acquire road information about roads on which the fuel cell vehicle travels; and a controller (electronic control unit 271 built in the PCU 70) configured to control operation of the drainage valve, wherein the controller sets a road region meeting a first condition (para; 0065) defined in advance regarding road information and that permits the drainage state as a first road region where the drainage state is permitted (para; 0054, lines 7-9, electronic control unit 71, which is built in a PCU 70, for release control of water from water outlets 58a through 58), and defined in advance, including traveling of the fuel cell vehicle in the first road region is fulfilled (paras; 0083-0086).
But, Yoshida does not disclose the controller performs drainage if a drainage implementation condition;
However, MacPherson discloses the controller performs drainage if a drainage implementation condition (Col. 6, lines 3-7, to allow the tank to be pumped
out by a waste management service controller also takes information from a GPS receiver to determine time and global position of the vessel);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida by adding information about time and position of vessel as part of its configuration as taught by MacPherson, in order to be dump the waste to the correct location and time.
Regarding claim 2, Yoshida discloses the road information includes temperature correlated information correlated with a road surface temperature (para; 0067, lines 7-8, outside air temperature Ta from the air temperature probe 103) of the road, and the first condition includes a temperature correlated condition (fig. 5, S220) correlated with the road surface temperature.
Regarding claim 3, Yoshida discloses a determination portion configured to determine a storage amount of the produced water stored (para; 0054, lines 7-8, electronic control unit 71, which is built in a PCU 70, for release control of water) in the storage portion, wherein the controller sets a wider region as the first road region if the determined storage amount is larger (para; 0065, lines 35-37, water level HW sent from a water level gauge 111 that measures the water level HW of the water accumulated in the recovery tank 54,) than when the storage amount is smaller (para; 0027).
Regarding claim 5, Yoshida discloses the first condition includes a first preferential condition (para; 0088, lines 23-26, while prohibiting the release of water from the water outlets 58a through 58/ under the condition of the outside air temperature Ta of lower than the threshold value Tal) defined in advance and a second preferential condition (para; 0088, lines 3-6, release of water from the water outlets 58a through 58/ with an increase in outside air temperature Ta, on the condition that the outside air temperature Ta is not lower than the threshold value Tal) defined in advance and different from the first preferential condition as OR conditions, and the controller performs the drainage in a first preferential road region (para; 0088, lines 23-26, release of water from the water the outside air temperature lower than the threshold value) of the first road region meeting the first preferential condition preferentially over a second preferential road region (para; 0088, lines 3-6, not release of water outside air temperature is not lower than the threshold value) of the first road region meeting the second preferential condition.
Regarding claim 6, Yoshida discloses the controller further sets a road region meeting a second condition defined (para; 0065, lines 4-9, electronic control unit 71 is constructed as a microprocessor including a CPU 72, a ROM 73 that stores processing programs, a RAM 74 that temporarily stores data, an input processing circuit 75 that receives input signals, and an output processing circuit 76 that outputs signals) in advance about the road information and for producing the storage state as a second road region where the storage state is to be produced, and the drainage is not performed in the second road region (para; 0114, lines 36-39, effectively preventing the released water from being scattered on the road surface and restraining the splash of water against the road surface from being swirled on the vehicle wind).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that applicant must also overcome the 35 USC 112 rejection of claim 4 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nonobe et al. US 2002/0094467 A1 - An on-board fuel cell system adapted to be installed on a motor vehicle includes a main passage connecting a hydrogen- gas storage device with an inlet of a fuel cell, a circulation passage that connects an outlet of the fuel cell with a first point in the main passage, a pump disposed in the circulation passage, and a bypass passage that connects a second point between the outlet of the storage device and the first point, with a third point located in the circulation passage between the outlet of the fuel cell and the pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836